UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6109



THOMAS L. LEWIS,

                                           Petitioner - Appellant,

          versus


HOWARD PAINTER, Warden, Mount Olive Correc-
tional Complex,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Charleston. Charles H. Haden II, Chief
District Judge. (CA-99-167-2)


Submitted:   May 11, 2000                   Decided:   May 18, 2000


Before MURNAGHAN, LUTTIG, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Thomas L. Lewis, Appellant Pro Se. Leah Perry Macia, OFFICE OF THE
ATTORNEY GENERAL OF WEST VIRGINIA, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Thomas L. Lewis appeals the district court’s order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 1999).   We have reviewed the record and the district court’s

opinion accepting the recommendation of the magistrate judge and

find no reversible error.     Accordingly, we deny a certificate of

appealability and dismiss the appeal substantially on the reasoning

of the district court.      See Lewis v. Painter, No. CA-99-167-2

(S.D.W. Va. Jan. 4, 2000).*   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          DISMISSED




     *
       The district court relied on our interpretation of 28
U.S.C.A. § 2254(d)(1) (West Supp. 1999) announced in Green v.
French, 143 F.3d 865 (4th Cir. 1998), cert. denied, 525 U.S. 1090
(1999), to deny Lewis relief. The Supreme Court recently overruled
that aspect of Green, however, in Williams v. Taylor, 120 S. Ct.
1495 (2000). We have reviewed Lewis’s appeal in light of Williams
and conclude the state habeas corpus court’s decision was not
“‘contrary to, or involved an unreasonable application of, clearly
established Federal law, as determined by the Supreme Court.’”
Williams, 120 S. Ct. at 1517 (quoting § 2254(d)(1)).


                                  2